Citation Nr: 0943424	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-21 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation than 30 percent for 
service-connected residuals of left knee injury with 
degenerative joint disease. 

2.  Entitlement to a higher evaluation than 20 percent for 
service-connected residuals of right knee injury with 
degenerative joint disease.

3.  Entitlement to a higher evaluation than 10 percent for 
service-connected erosive duodenitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which in pertinent part, denied the benefits 
sought on appeal. 

In July 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to higher evaluations for 
service-connected residuals of right and left knee injuries 
and erosive duodonitis.  As is explained below, the Board 
finds that additional development is necessary prior to 
adjudication of this claim.  It appears that new examinations 
are in order. 

The Veteran was last afforded VA examinations in February 
2007; however, the Veteran has stated that his conditions 
have worsened since those examinations.  See July 2009 Travel 
Board hearing transcript.  In particular, he testified that 
his knees are now manifested by instability, bilaterally, and 
locking in his right knee.  These symptoms were not indicated 
in the VA examination report.  In addition, concerning his 
erosive duodenitis, the Veteran stated his symptoms have 
worsened since the last examination.  Consequently, even 
though the examinations are less than three years old, the 
Board finds that there is credible evidence of worsening.  
Hence, new VA examinations to determine the current severity 
of these service connected disabilities are warranted.  

Additionally, at the July 2009 hearing, the Veteran also 
indicated that there were outstanding records of VA 
treatment.   He testified that he recently had x-rays of his 
knees performed at VA Outpatient Clinic at Austin (VAOPC).  
The record only contains VA treatment records that go up to 
December 2005.  

The RO/AMC, with the Veteran's assistance, should attempt to 
obtain any outstanding VA and private records of pertinent 
treatment.  If the RO/AMC is unable to locate any identified 
treatment records, then a memorandum of the RO/AMC's efforts 
in attempting to obtain those records should be associated 
with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment for the residuals of 
left and right knee injuries and erosive 
duodenitis that are not yet on file.  In 
particular, the RO/AMC should obtain any 
outstanding treatment records from VA 
Outpatient Clinic at Austin.

2.  After the additional records have been 
associated with the claims folder, the 
RO/AMC should schedule the Veteran for an 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to his service-connected 
bilateral knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any non service-connected 
disorders.  The rationale for all opinions 
expressed should also be provided.

3.  The RO/AMC should also schedule the 
Veteran for an examination by an examiner 
with appropriate expertise to determine 
the nature and extent of all functional 
impairment due to his service-connected 
erosive duodenitis.  The claims folder 
must be made available to and reviewed by 
the examiner. All indicated studies should 
be performed.

In the examination report, the examiner 
should identify all the symptoms 
manifested by the Veteran's disability and 
then state whether the disability has been 
mild, moderate, severe, or pronounced over 
the course of the appeal and at present.  
The examiner should also comment on the 
impairment of the Veteran's health caused 
by his service-connected erosive 
duodenitis, to include the number of 
incapacitating episodes, if any, per year, 
and the duration of the episodes.  The 
examiner should provide rationale for all 
opinions expressed should also be 
provided.

4.  The RO/AMC should then re-adjudicate 
the claim under review here.  If any 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


